         Case 1:18-cv-02921-JMF Document 481 Filed 11/04/18 Page 1 of 2



November 4, 2018

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ Status Report in State of New York, et al. v. U.S. Dep’t of Commerce, et
               al., 18-CV-2921 (JMF).

Dear Judge Furman,

        Pursuant to Paragraph 1(A) of this Court’s Individual Rules and Practices, Plaintiffs
submit this letter to correct the list of exhibits appended to our letter filed earlier today (Docket
No. 478). Attachment 4 to that letter has been replaced with a corrected attachment; the other
three attachments are filed here unchanged.

          As noted, Plaintiffs intend to move into the record four categories of exhibits that we
believe can be readily addressed: (1) exhibits to which Defendants have not raised any objection;
(2) exhibits to which Defendants have objected only on the ground of Rule 401 relevance; (3)
exhibits to which Defendants have objected only on the ground of Rule 403 cumulativeness; and
(4) exhibits to which Defendants have objected only on the grounds of Rule 401 relevance and
Rule 403 cumulativeness. In the interest of making a clear record and to avoid the need to read
each exhibit number into the trial transcript, Plaintiffs attach to this letter a list of the exhibits
that fall under each of the categories we intend to address. See Attach. 1 (no objections); Attach.
2 (Rule 401 objections only); Attach. 3 (Rule 403 objections only); Attach. 4 (Rule 401 and Rule
403 objections only).

                                       Respectfully submitted,

                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Executive Deputy Attorney General
                                       Elena Goldstein, Senior Trial Counsel
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6057
                                       matthew.colangelo@ag.ny.gov

                                       Attorneys for the State of New York Plaintiffs


                                       ARNOLD & PORTER KAYE SCHOLER LLP
       Case 1:18-cv-02921-JMF Document 481 Filed 11/04/18 Page 2 of 2



                                   AMERICAN CIVIL LIBERTIES UNION

                                   By: /s/ John A. Freedman


Dale Ho                                       Andrew Bauer
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
125 Broad St.                                 250 West 55th Street
New York, NY 10004                            New York, NY 10019-9710
(212) 549-2693                                (212) 836-7669
dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                John A. Freedman
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                           601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                     Washington, DC 20001-3743
202-675-2337                                  (202) 942-5000
sbrannon@aclu.org                             John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs
     Case 1:18-cv-02921-JMF Document 481-1 Filed 11/04/18 Page 1 of 4




                              Attachment 1
              Plaintiffs’ Exhibits: No objections by Defendants

PX-1 to PX-8
PX-10 to PX-14
PX-153
PX-155
PX-162
PX-260
PX-262
PX-265
PX-292 to PX-293
PX-295
PX-359
PX-361
PX-372
PX-380
PX-406
PX-475
PX-478
PX-503
PX-543
PX-548
PX-551
PX-561
PX-565
PX-580 to PX-603
PX-605 to PX-613
PX-615 to PX-622
     Case 1:18-cv-02921-JMF Document 481-1 Filed 11/04/18 Page 2 of 4




                                 Attachment 2
                   Plaintiffs’ Exhibits: Rule 401 objections only

PX-559 to PX-560
PX-655
     Case 1:18-cv-02921-JMF Document 481-1 Filed 11/04/18 Page 3 of 4




                                 Attachment 3
                   Plaintiffs’ Exhibits: Rule 403 objections only

PX-17 to PX-150
PX-158
PX-167 to PX-173
PX-175 to PX-177
PX-179 to PX-180
PX-220
PX-285 to PX-286
PX-315
PX-357
PX-374
PX-490
PX-523 to PX-524
PX-537
PX-542
PX-545 to PX-547
PX-549 to PX-550
PX-552 to PX-558
PX-568 to PX-579
     Case 1:18-cv-02921-JMF Document 481-1 Filed 11/04/18 Page 4 of 4




                               Attachment 4
          Plaintiffs’ Exhibits: Rule 401 and Rule 403 objections only

PX-009                                    PX-348 to PX-350
PX-151                                    PX-352
PX-166                                    PX-354
PX-192 to PX-195                          PX-356
PX-221                                    PX-371
PX-255 to PX-257                          PX-378
PX-261                                    PX-381
PX-263 to PX-264                          PX-404 to PX-405
PX-267 to PX-268                          PX-409 to PX-411
PX-271                                    PX-415
PX-274 to PX-281                          PX-429 to PX-431
PX-283                                    PX-463
PX-294                                    PX-479 to PX-480
PX-296 to PX-303                          PX-489
PX-305 to PX-308                          PX-491 to PX-494
PX-332 to PX-333                          PX-504
PX-338 to PX-339                          PX-511
PX-341                                    PX-515 to PX-516
PX-346                                    PX-530
